 



Exhibit 10.4
[SunCom Letterhead]
September 16, 2007
Mr. Raul Burgos
654 Munoz Rivera Avenue
Suite 2000
San Juan, Puerto Rico 00918
Dear Mr. Burgos:
          You previously entered into an employment agreement with SunCom
Wireless Management Company, Inc. (the “Company”) dated as of September 6, 2006
(the “Employment Agreement”). Except as otherwise defined herein, all
capitalized terms used herein shall have the meaning set forth in the Existing
Employment Agreement. Each of the Company and SunCom Wireless Holdings Inc.
(“SunCom”) pursuant to this letter agreement (this “Agreement”) hereby agrees to
modify the terms of your Employment Agreement as set forth below:
     1. Sale Transaction Bonus. If (a) SunCom has executed an agreement to
engage in the Sale Transaction (as hereinafter defined) by December 31, 2007,
(b) such Sale Transaction has been consummated by December 31, 2008, (c) SunCom
enters into the Sale Transaction and the Sale Proceeds (as hereinafter defined)
allocable to the sale of the PR Business (as defined below) equals or exceeds
Five Hundred and Fifty Million Dollars ($550,000,000), (d) the Executive remains
actively employed (not on a leave of absence, other than an FMLA leave of
absence) with the Company through the consummation of the Sale Transaction,
(e) the Executive is otherwise in compliance with the terms of the Existing
Employment Agreement as may be amended ay any time in the future, including by
the terms of this Agreement, (f) the Executive complies with, and uses
commercially reasonable efforts to take such actions as are necessary to cause
the Company and its Affiliates to comply with, the terms and conditions of
agreements entered into by the Executive or the Company or its Affiliates
effecting or otherwise relating to the Sale Transaction, and (g) the Executive
takes such action and uses commercially reasonable efforts to cause the Company
or its Affiliates to implement or otherwise execute the business plan previously
provided to the purchaser in connection with the Sale Transaction, the Executive
will be entitled to the payment of a sale bonus of Three Hundred Seventy-Five
Thousand Dollars ($375,000) (the “Sale Bonus”). The determination of the amount
of Sale Proceeds allocable to the PR Business shall be made by SunCom’s Board in
its sole discretion.
     The Sale Bonus shall be subject to applicable federal, state and local tax
withholding required by law. Notwithstanding anything to the contrary contained
herein: (i) if prior to the consummation of the Sale Transaction, the
Executive’s employment is terminated by the Company without Cause or if the
Executive dies, then the Executive (or his estate, as applicable) will be paid
the Sale Bonus as provided in the following paragraph; and (ii) if

 



--------------------------------------------------------------------------------



 



the Executive’s employment is terminated by the Company for Cause prior to the
consummation of the Sale Transaction, the Executive will be ineligible to
receive any portion of the Sale Bonus.
     The benefit described in this Section 1 shall be payable in a single lump
sum as soon as practicable, but not more than ten (10) business days following
the consummation of the Sale Transaction (or receipt of Sale Proceeds which are
not Contingent Sale Proceeds (as hereinafter defined) sufficient to trigger the
Company’s obligation to pay a Sale Bonus); provided that any Sale Bonus amount
the Executive (or his estate, as applicable) is entitled to receive pursuant to
this Section 1, shall not be payable to the Executive (or his estate, as
applicable) until such time as SunCom’s stockholders have received payment with
respect to their equity interests pursuant to the terms of the agreement to
engage in the Sale Transaction. In the event that any portion of the Sale
Proceeds is required by the terms of the Sale Transaction to be placed into
escrow, retained or held back by the buyer, or the payment thereof is otherwise
subject to contingencies based upon the occurrence of future events (“Contingent
Sale Proceeds”), the Sale Bonus shall not be paid unless and until the Sale
Proceeds which are not Contingent Sale Proceeds allocable to the sale of the PR
Business equal or exceed $550,000,000 (e.g., because sufficient Contingent Sale
Proceeds have been released from escrow, no longer are retained or held back by
the buyer, or no longer are subject to payment contingencies).
          In the event that the benefits described in this Section 1 constitute
“deferred compensation” payable to a “key employee” of a publicly-traded
corporation pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended, on account of separation from service, such benefit shall not be
payable until six (6) months following Executive’s separation from service and
shall not accrue interest during such 6-month period.
          Notwithstanding anything to the contrary contained herein, the
Executive’s receipt of the Sale Bonus shall be contingent upon the Executive (or
his executor, as applicable) executing and delivering a general release of
claims against the Company and its Affiliates in a form reasonably consistent
with the form attached hereto as Exhibit A.
          As used in this Agreement:
          (A) The term “Sale Transaction ” means the transaction or series of
transactions currently contemplated by the Board of Directors of SunCom (the
“Board”) as of the date of the execution of this Agreement whereby directly or
indirectly (I) an acquisition, merger, consolidation, or other business
combination pursuant to which the business or assets of SunCom are, directly or
indirectly, combined with a third party not controlled (by ownership of a
majority of the voting securities of such buyer or buyers) by SunCom’s current
stockholders; (II) the acquisition, directly or indirectly, by a buyer or buyers
(which term shall include a “group” of persons as defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of equity
interests or options, or any combination thereof constituting a majority of the
then outstanding stock of SunCom or possessing a majority of the then
outstanding voting power of SunCom (except as may occur with current
stockholders or debtholders as a result of a restructuring), other than a buyer
or buyers controlled by the current SunCom stockholders by ownership of a
majority of the voting securities of such buyer or buyers;

 



--------------------------------------------------------------------------------



 



(III) any other purchase or acquisition, directly or indirectly, by a buyer or
buyers other than a buyer or buyers controlled by the current SunCom
stockholders; by ownership of a majority of the voting securities of such buyer
or buyers; or (IV) the formation of a joint venture or partnership with SunCom
or direct investment in SunCom for the purpose of effecting a transfer of a
significant interest in SunCom to a third party.
          With respect to the Executives performing services primarily in
connection with the operation of the businesses representing the Puerto Rico and
U.S. Virgin Islands segment of SunCom (the “PR Business”), the term “Sale
Transaction” shall also include (I) an acquisition, merger, consolidation, or
other business combination pursuant to which the business or assets of the PR
Business are, directly or indirectly, combined with a third party not controlled
(by ownership of a majority of the voting securities of such buyer or buyers) by
SunCom’s current stockholders; (II) the acquisition, directly or indirectly, by
a buyer or buyers (which term shall include a “group” of persons as defined in
Section 13(d) of the Exchange Act, of equity interests or options, or any
combination thereof constituting a majority of the then outstanding equity
interests in the PR Business or possessing a majority of the then outstanding
voting power of the equity interests in the PR Business (except as may occur
with current stockholders or debtholders as a result of a restructuring), other
than a buyer or buyer controlled by the current SunCom stockholders by ownership
of a majority of the voting securities of such buyer or buyers; (III) any other
purchase or acquisition of the PR Business, directly or indirectly, by a buyer
or buyers other than a buyer or buyers controlled by the current SunCom
stockholders by ownership of a majority of the voting securities of such buyer
or buyers; or (IV) the formation of a joint venture or partnership with SunCom
or direct investment in SunCom for the purpose of effecting a transfer of a
significant interest in the PR Business to a third party.
          (B) The term “Sale Proceeds” means (I) the total amount of cash and
fair market value (on the date of payment) of all property paid or payable
(including amounts paid in escrow) in connection with the Sale Transaction (or
any related transaction), including amounts paid or payable in respect of
convertible securities, preferred equity securities, warrants, stock
appreciation rights, options or similar rights, whether or not vested, plus
(II) in the event of a sale of the capital stock of SunCom and/or its
Affiliates, the principal amount of all indebtedness for borrowed money or other
liabilities of SunCom and/or its Affiliates outstanding as of the closing date
of the Sale Transaction, or, in the case of a sale of assets, all indebtedness
for borrowed money or other liabilities assumed by the buyer. Sale Proceeds
shall also include the aggregate amount of all dividends or other distributions
declared by SunCom and/or its Affiliates after the date hereof other than normal
quarterly cash dividends, and, in the case of a sale of assets, the net fair
market value of any current assets not sold by SunCom and/or its Affiliates,
less the book value of the current liabilities not assumed by the applicable
buyer. For purposes of calculating Sale Proceeds, the value of securities,
whether debt or equity, that are freely tradeable in an established public
market will be determined on the basis of the average closing price in such
market for the 10 trading days prior to the closing of the Sale Transaction (the
“Valuation Date”); and the value of securities that have no established public
market or other property will be the fair market value of such securities or
other property on the Valuation Date. If Sale Proceeds include any restricted
stock

 



--------------------------------------------------------------------------------



 



(i.e. stock in a public company not freely tradeable), the value of the
restricted stock shall be calculated by the Board in good faith.
     (C) The term “Affiliate”, as applied to a specified person, is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.
     2. Business Efforts. The parties acknowledge and agree that the payment of
the Sale Bonus pursuant to Section 1 of this Agreement is intended as
compensation for services rendered to the Company and/or its Affiliates in
connection with the consummation of a Sale Transaction. As a condition to the
payment of the Sale Bonus, the Executive shall be required to devote
substantially all of his business efforts, which shall be a minimum of 40 hours
per week (and such additional hours as may be necessary to fulfill his
responsibilities under the terms of the Existing Employment Agreement and this
Agreement, as may be amended from time to time), to the management and
operations of the Company and its Affiliates pending the consummation of a Sale
Transaction. In performance of the Executive’s duties, the Executive will carry
out and follow the directions of the Board (including the Operating Committee of
the Board) in conformance with all laws and Company rules and policies. The
Executive shall perform such duties (i) at the Company’s offices at 654 Munoz
Rivera Ave, Suite 200, San Juan, Puerto Rico, or (ii) at any other business
location of the Company or any of its Affiliates as necessary to carry out the
operations of the business, or (iii) at any other location as the proper
performance of the Executive’s duties may require with the direction of the
Board or the Operating Committee; provided that the frequency and duration of
any such travel or work at a location other than the Company’s offices in San
Juan, Puerto Rico at the direction of the Board or the Operating Committee will
be reasonable and take into consideration Executive’s family and other personal
obligations. The Executive shall be entitled to engage in other activities
permitted under Section 2 of the Employment Agreement, as amended, subject to
the prior consent of the Board which consent shall not be unreasonably withheld.
     3. Expenses. Notwithstanding Section 4(c) (or any other provision) of the
Original Employment Agreement, as amended, from and after the date of execution
of any agreement to engage in a Sale Transaction, the Company shall pay or
reimburse the Executive for all reasonable expenses incurred or paid by the
Executive in performance of the Executive’s duties            solely for the
Company and its Affiliates that are consistent with the policies of the Company
and the business expense policies of the purchaser under such agreement (to the
extent that such purchaser requests Executive’s compliance with such policies
and discloses such policies to Executive).
     4. New Employment/Solicitation. The Executive represents that as of the
date of this Agreement, the Executive has not entered into any agreement (oral
or written) to engage in any employment, consulting or similar agreement or
arrangement pursuant to which the Executive will provide services for any
remuneration for any period during which the Executive is employed by the
Company or for any period thereafter. The Executive further represents that he
has not solicited any current or former employee of the Company or its
Affiliates for employment or consulting on behalf of any other person or entity
(other than the Company or its Affiliates). In the event that during the term of
employment, the Executive receives any proposal to provide any person or entity
(other

 



--------------------------------------------------------------------------------



 



than the Company or its Affiliates) employment, consulting or similar services
by the Executive or any other employee of the Company or its Affiliates for any
such period from any third party, the Executive shall not, without the prior
consent of the Board: (i) enter into any such agreement or arrangement;
(ii) otherwise engage in any discussions, negotiations or other communications
with such third party or its representatives; (iii) solicit any current or
former employee of the Company or its Affiliates for employment or consulting on
behalf of any person or entity (other than the Company or its Affiliates); or
(iv) induce or attempt to induce, influence or attempt to influence any person
employed by the Company or its Affiliates to terminate his or her employment
with such entity (other than in the normal course of carrying out his duties to
the Company); provided that Executive, without seeking or obtaining the prior
consent of the Board, shall be permitted to respond to unsolicited proposals for
employment or the provision of consulting or similar services by informing the
person(s) making such proposal either (i) that Executive is not interested in
the proposal or (ii) that Executive is not permitted to engage in discussions or
negotiations with respect to such proposal until after the consummation of the
Sale Transaction.
     5. Remedies. In the event the Executive breaches any obligations under the
terms of his Existing Employment Agreement and this Agreement as may be amended
from time to time, in addition to any other available remedies under the
Existing Employment Agreement and any other plan, arrangement or agreement with
the Company or any of its Affiliates, the Executive will be ineligible to
receive any portion of the Sale Bonus as set forth in Section 2 of this
Agreement; provided that Executive shall not be deemed ineligible for the Sale
Bonus based upon any such breach unless the Company and/or the Board has given
him written notice of such breach, granted him a period during which to cure
such breach of not less than five (5) business days, and he has failed to cure
such breach during such period.
     6. All Other Provisions Remain Effective. Except as otherwise expressly
modified by this Agreement, all other terms and conditions of the Employment
Agreement shall continue in full force and effect. In the event of any
inconsistency between the terms of the Employment Agreement and the terms of
this Agreement, the terms of this Agreement shall control. This Agreement may be
executed and delivered in counterparts, each of which shall be deemed to be an
original, but all of which shall collectively constitute the same instrument.
          Please evidence your acceptance of the foregoing modification to the
Employment Agreement by executing this Agreement where provided below and
returning it to Laura Porter, Senior Vice President of Human Resources by
October 1, 2007 in a sealed envelope marked “confidential”. If you have not
returned a signed copy of this letter to her by that date, this offer will be
automatically withdrawn and you will not be eligible to earn the Sale Bonus or
the other benefits provided in this Agreement. If you timely sign and return
this Agreement, it shall constitute the legally valid and binding obligation of
the parties hereto, enforceable against such parties in accordance with
its terms, and future references to your Employment Agreement shall mean the
Employment Agreement as amended by this Agreement.
[Signatures Contained on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page for Burgos Employment Agreement Amendment]
          Pending execution of this Agreement or in the event you elect not to
accept this offer, your employment shall continue under the terms of the
Employment Agreement without regard to this Agreement.

                  SunCom Wireless Holdings, Inc.    
 
           
 
  By:   /s/ Edward Evans
 
        Edward Evans         Chairman, Compensation Committee of Board of
Directors    
 
                SunCom Wireless Management Company, Inc.    
 
           
 
  By:   /s/ M.E. Kalogris
 
        Michael E. Kalogris         Chairman and Chief Executive Officer    
 
                Executive    
 
                /s/ Raul Burgos                   Raul Burgos         Senior
Vice President and         President of SunCom Wireless- Puerto Rico    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release
RECEIPT AND RELEASE AGREEMENT
          I, the undersigned, hereby acknowledge receipt of                     
($                    ), minus applicable withholding and deductions, as full
payment of the Sale Bonus under the terms of the Letter Agreement dated
September ___, 2007. I acknowledge and agree that in consideration of the Sale
Bonus, I hereby irrevocably and unconditionally release SunCom Wireless
Management Company, Inc. (the “Company”) and its parent companies, subsidiaries
and affiliates, together with all of its and their respective employees,
directors, shareholders, officers, members, managers, agents, representatives,
predecessors, successors, assigns, and the like and all persons acting by,
through or in concert with any of them (collectively, the “Releasees”) from any
and all charges, liabilities, damages or causes of action (including attorneys’
fees and costs actually incurred) whatsoever that in any way relate to or arise
out of my employment with the Company.
          I represent that in signing this Agreement I do not rely, and have not
relied, on any representation or statement not set forth in this Agreement made
by any representatives of the Releasees with regard to the subject matter, basis
or effect of this Agreement or otherwise. This Agreement sets forth the entire
agreement between the parties, and fully supersedes any and all prior agreements
or understandings between the parties pertaining to the subject matter hereof.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico, without regard to the choice of law rules
thereof.
IN WITNESS WHEREOF, the undersigned has executed this Agreement this
                     day of                     , 200_.

         
Signature:
       
 
 
 
   
Name (print):
       
 
 
 
     

 